COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00425-CR


EUGENE HARRIS TAYLOR                                               APPELLANT

                                          V.

THE STATE OF TEXAS                                                      STATE

                                      ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1178601D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      A jury convicted appellant Eugene Harris Taylor of indecency with a child

by contact.2 The trial court suspended the imposition of his sentence and placed

him on community supervision. Years later, the trial court revoked appellant’s

community supervision and sentenced him to eight years’ confinement.        The


      1
          See Tex. R. App. P. 47.4.
      2
          See Tex. Penal Code Ann. § 21.11(a)(1) (West 2011).
court’s judgment revoking appellant’s community supervision required him to pay

$135 in reparations. In two points, appellant contends that the trial court abused

its discretion by revoking his community supervision and violated his right to due

process by imposing the reparations. We affirm.

                               Background Facts

      A grand jury indicted appellant with indecency with a child by contact. A

jury found him guilty, assessed eight years’ confinement as his punishment, and

recommended suspension of his sentence so that he could be placed on

community supervision. In accordance with the jury’s verdicts, the trial court

signed a judgment of conviction that reflected appellant’s eight-year sentence,

the suspension of the sentence, and his placement on community supervision for

ten years.

      A condition of appellant’s community supervision required him to complete

“psychological counseling, treatment, and aftercare sessions for sex offenders”

within three years, “with at least one-third of treatment completed each year.”

Another condition required appellant to have “no contact with any child under 17

years of age unless a chaperon . . . [was] present.” Finally, the court required

appellant to pay various fees, including a supervision fee of $60 per month and a




                                        2
sex offender fee of $5 per month. Appellant brought an appeal, and we affirmed

the trial court’s judgment placing him on community supervision.3

      Four years after the trial court placed appellant on community supervision,

the State filed a petition for the court to revoke the community supervision. The

State alleged that appellant had violated conditions by not completing sex

offender treatment and by having contact with a child. The trial court held a

hearing on the State’s petition. Appellant pled not true to the allegations, but

after hearing the parties’ evidence and arguments, the trial court found that

appellant had violated terms of his community supervision and revoked it. The

trial court sentenced him to eight years’ confinement.

      The court’s judgment revoking appellant’s community supervision stated

that he owed $135 in reparations. An attachment to the judgment directed the

withdrawal of that amount from appellant’s inmate trust account. A bill of costs,

which was certified by a deputy district clerk,4 showed that appellant owed $135

as “Reparation (Probation Fees).” Another filed document that was addressed to

the trial court and generated by the community supervisions and corrections




      3
       See Taylor v. State, No. 02-11-00037-CR, 2012 WL 662373, at *4 (Tex.
App.—Fort Worth Mar. 1, 2012, pet. ref’d) (mem. op., not designated for
publication).
      4
        The certification stated, “I hereby certify that the foregoing is a correct
account of the Court Costs, Fees, and/or Fines adjudged against the Defendant
in the above entitled and numbered cause . . . .”


                                        3
department showed that the $135 reparations amount comprised $120 in

probation fees and $15 “DUE TO CSCD.” Appellant brought this appeal.

            The Revocation of Appellant’s Community Supervision

      In his first point, appellant argues that the trial court abused its discretion

by revoking his community supervision. We review an order revoking community

supervision for an abuse of discretion. Hacker v. State, 389 S.W.3d 860, 865

(Tex. Crim. App. 2013); Powe v. State, 436 S.W.3d 91, 93 (Tex. App.—Fort

Worth 2014, pet. ref’d).     A trial court abuses its discretion when it makes a

decision that lies outside the zone of reasonable disagreement. Davis v. State,

329 S.W.3d 798, 803 (Tex. Crim. App. 2010), cert. denied, 132 S. Ct. 128 (2011).

      In a revocation hearing, the State must prove by a preponderance of the

evidence that the defendant violated at least one of the terms and conditions of

community supervision as alleged in the petition to revoke. Powe, 436 S.W.3d at

93; Lawrence v. State, 420 S.W.3d 329, 331 (Tex. App.—Fort Worth 2014, pet.

ref’d); see Hacker, 389 S.W.3d at 865 (explaining that in a revocation context, a

preponderance of the evidence means “that greater weight of the credible

evidence which would create a reasonable belief that the defendant has violated

a condition of his probation”). “The trial court is the sole judge of the credibility of

the witnesses and the weight to be given their testimony, and we review the

evidence in the light most favorable to the trial court’s ruling.” Lawrence, 420
S.W.3d at 331; see Jones v. State, 589 S.W.2d 419, 421 (Tex. Crim. App. [Panel

Op.] 1979) (stating that courts must review evidence in the light most favorable to


                                           4
the revocation decision). A trial court does not abuse its discretion by revoking

probation upon proof of a single violation, regardless of evidence that the

probationer otherwise fulfilled the conditions. See Sanchez v. State, 603 S.W.2d
869, 871 (Tex. Crim. App. [Panel Op.] 1980); Norton v. State, 434 S.W.3d 767,

773 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      In its revocation petition, the State alleged,

      [D]uring the effective period of . . . community supervision, the
      Defendant violated the terms and conditions set by the Court as
      follows:

            1. SEX OFFENDER TREATMENT: The Defendant was
      ordered to submit to sex offender treatment evaluation as directed
      by the supervision officer. As recommended by the evaluation,
      attend and participate fully in and successfully complete
      psychological counseling, treatment, and aftercare sessions for sex
      offenders with an individual or organization as specified by or
      approved by the Court or the supervision officer. . . . Treatment
      must be completed within three years of its initiation, with at least
      one-third of treatment completed each year.

            In violation of this condition, the Defendant was suspended
      from sex offender treatment on or about June 29, 2015.

            2. SEX OFFENDER TREATMENT: The Defendant was
      ordered to submit to sex offender treatment evaluation as directed
      by the supervision officer. . . .

            In violation of this condition, the Defendant failed to complete
      one-third of sex offender treatment within one year of its initiation.

            3. SEX OFFENDER TREATMENT: The Defendant was
      ordered to submit to sex offender treatment evaluation as directed
      by the supervision officer. . . .

            In violation of this condition, the Defendant failed to complete
      two-thirds of sex offender treatment within two years of its initiation.




                                          5
            4. CONTACT WITH CHILDREN: The Defendant was ordered
      to have no contact with any child under 17 years of age unless a
      chaperon approved by the Court or supervision officer is present.

             In violation of this condition, the Defendant had contact with a
      child under 17 years of age without a [chaperon] approved by the
      court or supervision officer present on or before November 13, 2014.

      Appellant pled not true to each of these allegations, but after considering

the parties’ presentation of evidence, the trial court found the second through

fourth allegations to be true. The evidence supports the trial court’s findings.

Jennifer Aguilar, appellant’s probation officer, testified that appellant had been

placed in a county-approved sex offender treatment program and had attended

that program for nineteen months.       But according to Aguilar, although that

program required appellant to complete thirty goals at a rate of ten per year, he

completed only six in the nineteen months.5        Because appellant was “way

behind” in completing the program and because he was dissatisfied with aspects

of the program, a judge allowed him to switch treatment providers. Appellant

spent several months working with the second treatment provider but completed

few goals.6 His second treatment provider eventually suspended him from the


      5
       Concerning appellant’s failure to complete the goals and to progress on
treatment, Aguilar testified, “He showed little effort on progress reports to
complete assignments . . . . Whatever his therapist [did], he blame[d] the
therapist, taking little responsibility for his effort.”
      6
       Appellant’s second treatment provider testified that appellant completed
therapy with her that amounted to “about three goals.” Appellant told his second
treatment provider that he routinely had contact with minors at his church
because he handed out bulletins to them.


                                        6
program because his probation officer said that appellant had been taking

pictures of children and peeping in adults’ windows.            Thus, the evidence

demonstrates that appellant did not complete one-third of his sex offender

treatment within a year of its initiation or complete two-thirds of the treatment

within two years, just as the State alleged in its revocation petition.

       Viewing the evidence in the light most favorable to the trial court’s

revocation decision, we conclude that the trial court did not abuse its discretion

by finding that he violated a term of his community supervision—completing at

least one-third of his sex offender treatment each year—and by revoking his

community supervision.7      See Lawrence, 420 S.W.3d at 331.             We overrule

appellant’s first point.

            The Propriety of Reparations Included in the Judgment

       In his second point, appellant contends that the trial court violated his right

to due process when it imposed unpaid probation fees as reparations in the

judgment revoking his community supervision.8 Specifically, he contends that

(1) reparations awarded in a judgment cannot include probation fees; (2) if


       7
        In his challenge to revocation on this ground, appellant argues that he
substantially complied with treatment and that mitigating circumstances excused
his failure to complete treatment; appellant appears to concede that the trial
court’s finding that he did not complete treatment at the required pace was
“factually accurate.”
       8
       Appellant correctly contends that due process principles apply in
proceedings related to the revocation of community supervision. Leonard v.
State, 385 S.W.3d 570, 577 (Tex. Crim. App. 2012) (op. on reh’g).


                                          7
reparations may include probation fees, the State failed to prove that he owed

the fees and had not paid them; and (3) the evidence shows that he owed no

probation fees. We cannot agree.

      We recently resolved an appeal in which the appellant similarly contended

that a trial court had violated her right to due process by assessing reparations

based on her failure to pay community supervision fees. Tucker v. State, Nos.

02-15-00265-CR, 02-15-00266-CR, 2016 WL 742087, at *1 (Tex. App.—Fort

Worth Feb. 25, 2016, pet. ref’d) (mem. op., not designated for publication). The

appellant contended that the assessment of reparations violated due process

because the record did not contain evidence that the fees were owed, because

the State had not alleged the appellant’s failure to pay the fees in its revocation

petition, and because “probation fees [could not] be included as reparations.” Id.

We rejected each of these arguments, reasoning,

            The State did not accuse Appellant of failing to pay her
      probation fees in its petition to proceed to adjudication, nor was her
      community supervision revoked for her failure to pay such fees. . . .
      There is no authority that the State must allege the failure to pay
      such fees as a ground for revocation in order to hold a defendant
      responsible for unpaid administrative fees. See Edwards v. State,
      Nos. 09-13-00360-CR, 09-13-00361-CR, 2014 WL 1400747, at *2
      (Tex. App.—Beaumont Apr. 9, 2014, no pet.) (mem. op., not
      designated for publication) (observing that there is no authority for
      the proposition that a defendant’s responsibility to pay the fees
      arises only if the State alleges the failure to pay as a ground for
      revocation).

            In granting community supervision, a trial court must fix a fee
      of no more than $60 per month, and if community supervision is later
      revoked, the trial court “shall enter the restitution or reparation due
      and owing on the date of the revocation” in a revocation of a


                                        8
      suspended sentence. Tex. Code Crim. Proc. Ann. art. 42.03[,]
      § 2(b), art. 42.12[,] § 19(a) (West Supp. 2015). This Court has
      consistently held that unpaid probation fees may be included as
      reparations in judgments adjudicating guilt. See, e.g., Steen v.
      State, No. 02-13-00559-CR, 2014 WL 4243702, at *2 (Tex. App.—
      Fort Worth Aug. 28, 2014, pet. ref’d) (mem. op., not designated for
      publication); Strange v. State, No. 02-14-00055-CR, 2014 WL
3868225, at *1 (Tex. App.—Fort Worth Aug. 7, 2014, no pet.) (mem.
      op., not designated for publication) (citing Boyd v. State, No. 02-11-
      00035-CR, 2012 WL 1345751, at *2 (Tex. App.—Fort Worth Apr. 19,
      2012, no pet.) (mem. op., not designated for publication)); McKinney
      v. State, No. 02-12-00479-CR, 2014 WL 1510095, at *1–2 (Tex.
      App.—Fort Worth Apr. 17, 2014, pet. ref’d) [(mem. op., not
      designated for publication)]; Brown v. State, No. 02-08-00063-CR,
      2009 WL 1905231, at *2 (Tex. App.—Fort Worth July 2, 2009, no
      pet.) (mem. op., not designated for publication).

              The amount of the community supervision fees owed [was]
      supplied by the Balance Sheet and the Certified Bill of Costs, both of
      which are part of the record. This is sufficient evidence to support
      the amount of $120 in community supervision fees assessed as
      reparations. See Steen, 2014 WL 4243702 at *2 (holding that
      certified bill of cost “was enough to support inclusion in the judgment
      of $2,507 in statutorily-authorized, community-supervision fees”);
      Houston v. State, 410 S.W.3d 475, 479 (Tex. App.—Fort Worth
      2013, no pet.) (holding that certified bill of costs provided support in
      the record for imposition of $570 in court costs owed by appellant);
      Strother v. State, No. 14-12-00599-CV, 2013 WL 4511360, at *3–4
      (Tex. App.—Houston [14th Dist.] Aug. 22, 2013, pet. ref’d) (mem.
      op., not designated for publication); cf. Johnson v. State, 423
S.W.3d 385, 395–96 (Tex. Crim. App. 2014) (“[A]lthough a bill of
      costs is not required to sustain statutorily authorized and assessed
      court costs, it is the most expedient, and therefore, preferable
      method.”).

Id. at *1–2 (emphasis added).

      Our decision in Tucker resolves the principal questions presented here.

First, it forecloses appellant’s position that probation fees may not be included in

a judgment as reparations. See id. at *2 (collecting cases in which we concluded



                                         9
that probation fees may be reparations); see also Stuckey v. State, No. 07-14-

00082-CR, 2015 WL 5578498, at *1 (Tex. App.—Amarillo Sept. 22, 2015, pet.

ref’d) (holding similarly).   Second, our Tucker decision precludes appellant’s

position that the State failed to prove that he owed the probation fees as

reparations; like in Tucker, the record in this case contains a certified bill of costs

stating that appellant owed the fees and a balance sheet prepared by the

community supervision and corrections department showing that he was $135 in

arrears. See 2016 WL 742087, at *2. These documents qualify as sufficient

evidence to support the reparations. Id.; see also Beard v. State, Nos. 09-13-

00391-CR, 09-13-00392-CR, 2013 WL 6705981, at *3 (Tex. App.—Beaumont

Dec. 18, 2013, no pet.) (mem. op., not designated for publication) (“[W]e

conclude that the revocation restitution/reparation balance sheet and bill of costs

. . . constitute sufficient evidence of the amount of administrative fees and court

costs owed . . . .”).

       We also reject appellant’s argument that another document in the record,

titled “List of Fee Breakdowns,” precludes the assessment of reparations in the

judgment. That document, which was issued three days after the certification of

the bill of costs and on the same day as the balance sheet, shows a “0.00”

balance remaining on probation fees, but the document does not show whether

appellant owed reparations. We agree with the State that viewing the certified

bill of costs, the balance sheet, and the “List of Fee Breakdowns” collectively and

in the light most favorable to the award of reparations—see Mayer v. State, 309


                                          10
S.W.3d 552, 557 (Tex. Crim. App. 2010); Beard, 2013 WL 6705981, at *3—the

evidence is sufficient to support the award.

      The cases that appellant relies on to contest the reparations award are

distinguishable on their facts. For example, in Romine v. State, one of our sister

intermediate appellate courts held that the amount of reparations assessed in a

judgment was too high because the State conceded it was and because the

State’s revocation petition alleged a lower amount. No. 06-13-00071-CR, 2013
WL 4002610, at *2 (Tex. App.—Texarkana Aug. 6, 2013, no pet.) (mem. op., not

designated for publication). The State has made no such concession here, and

the State’s revocation petition in this case did not make any representation about

the amount of probation fees or reparations owed.

      In Lewis v. State, another case that appellant relies on, we struck $320 in

reparations, relying on the State’s agreement that the reparations were $300 too

high and holding that no evidence in the record supported the additional $20 as a

crime stoppers fee. 423 S.W.3d 451, 459–60 (Tex. App.—Fort Worth 2013, pet.

ref’d). We held that there was “no evidence of any kind” that appellant failed to

pay the $20 fee. Id. at 460. We did not consider, as we did later in Tucker,

whether the district clerk’s bill of costs qualified as evidence supporting the fee.

      In Strange, the final case relied upon by appellant as an analogue, the

State conceded that reparations should not have been included in the judgment.

2014 WL 3868225, at *1. We stated that the record did not contain evidence

“demonstrating that any fees were owed.”         Id.   Again, however, we did not


                                         11
discuss whether the district clerk’s certified bill of costs supported the

reparations. Cf. Weatherspoon v. State, No. 03-15-00236-CR, 2016 WL 286384,

at *3 (Tex. App.—Austin Jan. 22, 2016, no pet.) (mem. op., not designated for

publication) (“The statutory authority, coupled with the certified bill of costs,

provides a sufficient basis for the costs.”); Rahim v. State, No. 06-14-00147-CR,

2015 WL 2437509, at *4 (Tex. App.—Texarkana May 22, 2015, no pet.) (mem.

op., not designated for publication) (“Because the supplemental record contains

a bill of costs supporting the amount of court costs assessed, we find that there is

sufficient evidence to support the trial court’s assessment of court costs.”); Steen,

2014 WL 4243702, at *2 (“The certified bill of cost . . . was enough to support

inclusion in the judgment of $2,507 in statutorily-authorized, community-

supervision fees.”).

      For all of these reasons, we conclude that the trial court did not violate

appellant’s right to due process by imposing the unpaid probation fees as

reparations in its judgment revoking community supervision.            We overrule

appellant’s second point.




                                         12
                               Conclusion

      Having overruled appellant’s two points, we affirm the trial court’s

judgment.


                                             /s/ Terrie Livingston

                                             TERRIE LIVINGSTON
                                             CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 2, 2016




                                    13